DETAILED ACTION
	This action is in response to the applicant’s reply filed on January 27, 2021.  Claims 1, 4, and 6-10 have been amended. Claims 3 and 5 are cancelled. Claims 1, 4, and 6-10 are pending and addressed below.

Response to Amendment
In response to the applicant’s amendment to the abstract, the objection to the specification has been withdrawn. 
In response to the applicant’s submission of drawing replacement sheets for Figures 1, 2, and 3, the objection to the drawings has been withdrawn. 
In response to the applicant’s cancellation of claim 5 and amendments to claim 4, the rejections of claims 5 and 10 under 35 USC 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed on January 27, 2021, with respect to claims 1, 4, and 6-10 have been fully considered and are persuasive.  The rejections of claims 1, 4, and 6-10 under 35 USC 102(a) (2) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Peters et al., US 2018/0016845 (hereinafter Peters)”, for the following reasons:
Peters discloses a rotary drilling apparatus for the drilling of deviated wellbores. The rotary apparatus includes a rotating shaft to drive a drill bit including an upper shaft portion, a lower shaft portion, and a steerable shaft portion. A non-rotating body is mounted on the upper shaft portion. The lower shaft portion includes a rib portion. The non-rotating body includes hydraulic force application devices connected to actuators, distributed circumferentially and used to generate radial drive forces on the rib portion that is overlapping the non-rotating body in order to deflect the lower shaft portion relative 
Peters fails to disclose the universal bearing disposed between the non-rotating body and the upper shaft portion. The universal bearing is disposed at a position that substantially coincides with the set position of the hydraulic driving mechanism in the axial direction, the steerable portion is disposed on one side of the hydraulic driving mechanism and the centralizer, and the side is away from the tool head.

Peters fails to disclose the limitations of “a universal bearing is disposed between the non-rotating body and the upper shaft portion at a position that substantially coincides with a set position of the at least three hydraulic driving mechanisms in the axial direction, the steerable portion disposed on a side of the at least three hydraulic driving mechanisms and the centralizer that is away from the tool head” as recited in claim 1. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676